CAMPBELL, J.
The question presented by this appeal is as to the validity of section 7 of Act No. 59 of the Laws of 1903. The act creates a board of five members, to be known as the Board of Medical Examiners of Arizona, and provides a penalty for anyone practicing medicine without first having obtained a license therefor from the board. Provision is made for the granting of licenses to persons having certain qualifications. Section 7 provides: “Upon proper proof to the Board of Medical Examiners of Arizona that the holder of any license issued under the provisions of this act has been guilty, since the issuance thereof, of any grossly immoral or unprofessional conduct rendering him or her unfit to practice medicine in this territory, or has been convicted of any felony, said board shall, after due notice to such holder and full opportunity to him or her to defend against or refute such charges, revoke and cancel such license. ...”
It is too well settled to admit of discussion that the state, in its exercise of the police power, may prescribe the qualifications of those who are permitted to practice medicine, and may commit to a board created by it the authority to ascertain whether an applicant for permission to practice possesses the requisite qualifications, and also the power, after notice and opportunity to be heard, to revoke the license of any who become disqualified either morally or intellectually. Dent v. West Virginia, 129 U. S. 114, 9 Sup. Ct. 231, 32 L. Ed. 623; Hawker v. New York, 170 U. S. 189, 18 Sup. Ct. 573, 42 L. Ed. 1002; Reetz v. Michigan, 188 U. S. 505, 23 Sup. Ct. 390, 47 L. Ed. 563; Meffert v. Packer, 195 U. S. 625, 25 Sup. Ct. 790, 49 L. Ed. 350.
*358It is contended by appellant, however, that the statute under consideration, since it does not declare what shall be considered unprofessional conduct, is void for uncertainty. It is argued that “the term ‘unprofessional conduct’ is so vague and indefinite that no one can be certain just what it embraces. It might be declared to include a breach of professional ethics, irrespective of any moral turpitude, and might be declared to include acts of so trivial a nature and of so little importance as to wholly preclude any of the elements of a crime.” He attempts to distinguish those cases to which we shall hereinafter refer, which hold valid statutes conferring upon boards power to revoke the licenses of those found guilty of immoral conduct, from that before us on the ground that the term “immoral conduct,” while in a measure indefinite, “contains an element of moral turpitude or disregard of the settled ideas or principles of morality, and are very easily recognized, by reason of their being a breach of what we all know to constitute moral conduct,” but that “unprofessional, conduct does not consist simply of breaches of moral conduct, does not necessarily include moral turpitude, and might consist of anything temporarily frowned upon by any board of physicians temporarily in power.” His position finds support in decisions by the supreme courts of Kentucky and California and the court of appeals of the District of Columbia. Matthews v. Murphy, 23 Ky. Law Rep. 750, 63 S. W. 785, 54 L. R. A. 415; Hewitt v. State Board of Medical Examiners, 148 Cal. 590, 113 Am. St. Rep. 315, 84 Pac. 39, 3 L. R. A., N. S., 896; Czarra v. Board of Medical Examiners, 25 App. D. C. 443.
But we cannot agree that the meaning to be given the term “unprofessional conduct,” as used in this statute, is that suggested by counsel for appellant. We think it should be held to mean that which is by general opinion considered to be grossly unprofessional because immoral or dishonorable. We cannot perceive that appellant’s interpretation is tenable or could have been contemplated by the legislature when the language employed and the purpose of the legislation is considered. “Grossly immoral or unprofessional conduct” excludes the idea that a license may be revoked for trivial reasons or for a violation of what might be regarded as mere professional ethics. In State v. State Medical Examining *359Board, 32 Minn. 324, 50 Am. Rep. 575, 20 N. W. 238, the court had before it a statute providing “the board of examiners may refuse certificates to individuals guilty of unprofessional or dishonorable conduct, and they may revoke certificates for like causes.” In construing the words “unprofessional or dishonorable conduct,” it is said: “We do not think that the legislature contemplated matters of merely professional ethics, but that the term ‘unprofessional’ was used convertibly with ‘dishonorable.’ ... It might, for instance, be deemed unprofessional for the members of one school of medical practice to consult professionally with a member of a different school; but such matters are not within the plain purpose of the act, which was the affording of protection to the people against ignorant, unqualified, and unworthy practitioners of this profession.” The supreme court of Illinois in People v. McCoy, 125 Ill. 289, 17 N. E. 786, had before it an action to recover a penalty for practicing medicine after an attempted revocation of a license. The defendant had been charged before the State Board of Health with having been guilty of “unprofessional and dishonorable conduct,” in that he had published advertisements in which he had made “statements and promises with reference to the treatment and cure of the sick and afflicted, which are calculated to deceive and defraud the public.” Recovery of the penalty was refused because the minutes of the board did not disclose that the defendant was adjudged guilty of the specific charge against him. In the discussion, the court says: “It may be conceded that under the tenth section of the act of 1877, to regulate the practice of medicine in this state, the Board of Health had power to revoke certificates issued to individuals to practice medicine for the same reasons it might refuse to issue such certificates, viz., for ‘unprofessional or dishonorable conduct.’ The statute in this respect, however, must have a reasonable construction. ' The board cannot from mere caprice, or without cause, revoke a certificate fairly issued upon a sufficient evidence of the applicant’s qualifications. ... It must be for some act or conduct that would in the common judgment be deemed‘unprofessional’ or ‘dishonorable.’ . . . Had the board found him guilty of the charge alleged against him, that defendant had made ‘statements and promises . . . calculated to deceive the public,’ that, indeed, would have *360been ‘unprofessional and dishonorable conduct.’ ” In State v. Board of Health, 103 Mo. 22, 15 S. W. 322, it is said: “By section 6878, Revised Statutes of 1889, it is enacted that ‘the State Board of Health may refuse certificates to individuals guilty of unprofessional or dishonorable conduct, and they may revoke certificates for like causes, after giving the accused an opportunity to be heard in his defense before the board.’ The question whether the applicant is guilty of unprofessional or dishonorable conduct calls for the exercise of judgment and sound discretion. It is a question as to which the board must hear the evidence and pronounce a conclusion. ... As the legislature has not defined what is ‘unprofessional or dishonorable conduct,’ those words must be understood to mean such conduct as would in 'common be deemed unprofessional or dishonorable. In determining whether a party is guilty of such conduct, there is a broad field for the exercise of judgment and discretion by the board and within which the finding of the board is conclusive. The Board of Health has no right to prescribe a code of medical ethics, and then declare ?■ breach of that code unprofessional and dishonorable conduct; nor has it the right or power to deny to physicians the right to advertise their profession in the public press. The respondents make no claims of any right to do either of these things. Their claim is that advertisements which tend to mislead and deceive- the public constitute unprofessional and dishonorable conduct, and in this they are within the purview of the law. ’ ’
Giving the words the construction we do, the-question of the validity of the statute is foreclosed by the decision of the supreme court of the United States, our -appellate court. In Meffert v. State Board of Medical Registration and Examination, 66 Kan. 710, 72 Pac. 249, 1 L. R. A., N. S., 811, the action of a board in revoking a license of a physician was upheld under a statute giving it the power to revoke the license of one guilty of gross immorality. Upon an appeal to the supreme court of the United States, the judgment was affirmed without discussion. Meffert v. Packer, 195 U. S. 625, 25 Sup. Ct. 790, 49 L. Ed. 350. In that case the statute does not define what shall be considered gross immorality. Its ascertainment is left to the common judgment as to what is grossly immoral, as our statute leaves grossly unprofessional *361conduct to be ascertained. See, also, State v. Board, 31 Minn. 391, 26 N. W. 125.
NOTE. — Power to revoke physician’s license, see note in 1 L, R. A., N. S., 811.
Grounds for revoking physician’s license, see notes in 8 L. R. A., N. S., 585; 17 L. R. A., N. S., 439; 30 L. R. A., N. 9., 783.
The judgment of the district court is affirmed.
CAMPBELL, DOAN, LEWIS, and DOE, JJ„ concur.